Jackson, Justice.
B. G. Lockett set up in Dougherty superior court that he was exempt from jury duty, because he was president of a company of lessees of the penitentiary convicts, under the act of 1876 authorizing such lease, and because under said act and lease he was an officer of the penitentiary.
The superior court held that he was not exempt, and fined him forty dollars, and this judgment is assigned for error here.
It is true that officers of the penitentiary are exempt under the Code, §4805, and the officers thus exempt are enumerated in §§4766, 4767; but the trouble in Mr. Lockett’s case is, that he is not included as a lessee, or as president of a company of lessees, in such enumeration of officers of the *45penitentiary, nor does the act of 1876 exempt the lessees or their officers, nor does any other law of the state known to us exempt them, or either or any of them, from jury duty.
Judgment affirmed.